In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a late notice of claim, petitioner appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated February 8, 1983, which denied her application. 11 Order affirmed, with costs. 11 In this case, petitioner has neither demonstrated any reasonable excuse for her failure to timely serve a notice of claim nor shown that the respondent had knowledge of the essential facts constituting her claim. Rather, it appears that petitioner unfortunately decided too late to seek legal assistance with a view toward bringing a claim against the City of New York. “Were we to find the delay here excusable, precious little of section 50-e of the General Municipal Law would survive in this department” (Matter of Morris v County of Suffolk, 88 AD2d 956, 957). Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.